Case 3:18-cv-00850-JAG Document 328 Filed 01/19/21 Page 1 of 16 PageID# 10987




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


IN RE: INTERIOR MOLDED DOORS INDIRECT Lead Civil Action No.
PURCHASER ANTITRUST LITIGATION        3:18-cv-00850-JAG


  DEFENDANTS’ JOINT RESPONSE TO INDIRECT PURCHASER PLAINTIFFS’
 BRIEF REGARDING WITHDRAWAL FROM SETTLEMENT WITH DEFENDANTS

       The Court should not permit the Indirect Purchaser Plaintiffs (“IPPs”) to withdraw from

the settlement. This Court has found “probable cause” to conclude that the IPPs’ settlement with

Defendants “fall[s] within the acceptable range of adequate, fair, and reasonable.” ECF 298 at 10.

Accordingly, the Court stated that it “will preliminarily approve the settlement, subject to both a

searching examination of the evidence and law before final approval and disclosure of the expert

reports filed with the motions for class certification.” Id. at 13. However, IPPs now seek to

withdraw from their agreement, not because the law or facts have changed since they executed the

settlement agreement in September 2020, but instead because they now believe they can better

guess how their case might fare than they could at the time they agreed to settle. The Court should

decline IPPs’ request to withdraw from the settlement.

       Defendants acknowledge that the Court has an obligation to satisfy itself of the fairness of

settlement before granting final approval. Defendants will come to the final approval hearing

prepared to demonstrate to the Court that the settlement comports with Federal Rule of Civil

Procedure 23(e) and is fair and reasonable for the class. There is no need to predetermine the

outcome of that process. Rather than decide that issue now—on a partial record and based on

assumptions about how class members, who have yet to receive notice of the settlement, may

react—the better path is to proceed with the orderly settlement process contemplated by Rule 23.
Case 3:18-cv-00850-JAG Document 328 Filed 01/19/21 Page 2 of 16 PageID# 10988




          Contrary to their current request, the IPPs agreed to support the settlement and work for its

final approval. Settlement Agreement, ECF 226-1, at ¶ 23. In fact, IPP class counsel represented

to the Court and to their class members that the settlement is “fair, reasonable, and adequate” and

the “best possible settlement for [the] proposed class.” Mot. for Prelim. Approval, ECF 225, at 8–

9; Oct. 8, 2020, Prelim. Approval Hr’g Tr. at 10:1–7. IPPs entered into the settlement knowing

they were giving up the chance to litigate class certification and the merits, in exchange for the

certainty and speed of a recovery. The experienced antitrust counsel who represent the IPPs and

settled this case on their behalf understood that class-certification decisions may be immediately

appealable under Rule 23(f), that their class posed appellate risk, and that Defendants’ formidable

antitrust experts stand prepared to present the other side of this case to the Court and, if necessary,

a jury.

          IPPs are not entitled to avoid their settlement obligations now. It does not matter that IPPs

have developed a changed view of their litigation risks. When IPPs entered into the settlement in

the first place, they were well aware that the Defendants had yet to offer their case on summary

judgment or at trial and that numerous risks to their ability to recover damages had not been fully

brought to the Court’s attention. Those risks will persist regardless of the Court’s pre-trial rulings

in the case. The IPPs settled this case to avoid those risks, and under Virginia law, no intervening

change of circumstance authorizes them to avoid their contractual obligations.

          In short, it is for the Court to decide, at the final approval hearing, whether the settlement

is fair and reasonable. At that stage, the Court will conduct its “searching examination of the

evidence and the law” to confirm that IPP counsel honored their duties to the class and the Court

when agreeing to, and urging the Court to preliminarily approve, their settlement. Until then, the

Court should hold the IPPs to their agreement.
Case 3:18-cv-00850-JAG Document 328 Filed 01/19/21 Page 3 of 16 PageID# 10989




I.     The Settlement Remains Fair, Reasonable, and Adequate.

       The settlement to be presented to the IPP class is fair and reasonable. As an initial matter,

it appropriately reflects the uncertainty of the IPPs’ case on the merits. The parties settled before

the Defendants briefed summary judgment, and the Court’s recent Opinion acknowledged that

there may be “evidence [and] legal arguments that undercut the strength of the plaintiffs’ case[]”

that the Court had not yet heard. ECF 298 at 13. That is exactly so. In fact, it is precisely those

legal arguments and evidentiary problems that led IPP counsel to settle when and for the amount

they did.

       Despite extensive discovery, IPPs have not adduced a single piece of direct evidence

showing any conspiracy to fix prices. And unlike other price-fixing class actions, IPPs can point

to no guilty pleas to antitrust charges or any related investigations, interventions, or objections

from regulators or law enforcement that might eventually produce such a plea. Instead, IPPs rely

heavily on supposedly parallel price increases by the Defendants and contacts between them—

without any evidence that even a single communication between JELD-WEN and Masonite

involved the price of interior molded doors (“IMDs”). But settled antitrust law precludes IPPs

from arguing that mere opportunities for collusion, along with parallel pricing behavior in a

concentrated market, create the inference of a price-fixing conspiracy. See, e.g., In re Chocolate

Confectionary Antitrust Litig., 801 F.3d 383, 398 (3d Cir. 2015). That is because, in concentrated

markets like the one for IMDs, rational sellers will follow each other’s pricing actions even without

collusion. See, e.g., id. at 412 (parallel increases, advance pricing knowledge, opportunities to

collude, and criminal guilty pleas by defendants’ Canadian counterparts were just “as consistent

with [independent decision-making in a concentrated market] as with a conspiracy”); see also

Kleen Prods. LLC v. Georgia-Pac. LLC, 910 F.3d 927, 938, 942 (7th Cir. 2018); In re Text

Messaging Antitrust Litig., 782 F.3d 867, 879 (7th Cir. 2015).
Case 3:18-cv-00850-JAG Document 328 Filed 01/19/21 Page 4 of 16 PageID# 10990




       Settling this case also eliminated the risk to IPPs that their damages expert’s analysis would

not withstand scrutiny. Although IPPs’ expert created a large damages number, Defendants’

experts identified a host of faults with his analysis and concluded that IPPs could not have been

damaged at all. ECF 200-2 at 99–100, ¶¶ 222–27. Moreover, unlike direct purchasers suing under

federal law, IPPs risk seeing their damages discounted by any overcharge they passed on to their

own customers. See, e.g., In re Vitamins Antitrust Litig., 259 F. Supp. 2d 1, 8–9 (D.D.C. 2003)

(explaining “under [Michigan law], the Court finds that defendants can challenge plaintiff’s

damage estimates with a pass through defense”); In re TFT-LCD (Flat Panel) Antitrust Litig., No.

C 09-4997 SI, 2012 WL 6709621, at *7 (N.D. Cal. Dec. 26, 2012) (limiting state-law antitrust

damages to “actual damages sustained”) (citation omitted). In fact, many of the named plaintiff

contractors admitted during their depositions that they were reimbursed by their customers for the

exact cost of the IMDs, passing on any price increase. ECF 200 at 18, n.4, 8.

       Nor do the risks to IPPs stop at liability and damages. As indirect purchasers, the IPPs face

an uphill battle on maintaining certification of their class, both in this Court and on appeal. Most

problematically, IPPs fail to meet the ascertainability requirement under Rule 23. See EQT Prod.

Co. v. Adair, 764 F.3d 347, 358 (4th Cir. 2014) (explaining class proponents must define the class

in such a way that “a court can readily identify the class members in reference to objective

criteria”). IPPs have no way at all to identify which IMDs were manufactured by the Defendants

rather than by third parties. And while they propose a class of those who indirectly purchased

IMDs “not for resale,” IPPs simultaneously insist that IMD resellers like contractors are in the

class while excluding most actual end-users. See ECF 200 at 16–24. IPPs also cannot meet Rule

23(b)(3)’s predominance requirement because it is impossible to show, using class-wide rather

than individual proof, that all or nearly all class members suffered an injury. Id. at 25–30; see Bell
Case 3:18-cv-00850-JAG Document 328 Filed 01/19/21 Page 5 of 16 PageID# 10991




Atl. Corp. v. AT&T Corp., 339 F.3d 294, 302 (5th Cir. 2003) (finding plaintiff unable to prove

predominance “where fact of damage cannot be established for every class member through proof

common to the class”); see also In re Rail Freight Fuel Surcharge Antitrust Litig., 934 F.3d 619,

625 (D.C. Cir. 2019). These issues present risks to the IPPs both in this Court and on an immediate

appeal pursuant to Federal Rule of Civil Procedure 23(f).

        IPP counsel, all sophisticated and experienced antitrust lawyers, accounted for all those

vulnerabilities—along with the potential for Daubert challenges and intra-class conflicts—when

they determined to settle this case for the amount in the settlement agreement. And importantly,

the IPPs knew when they settled that if they did not, they would have to face those risks alone:

They no longer have the benefit of a concurrent case by Direct Purchaser Plaintiffs, meaning IPPs

would have to litigate without any direct-purchaser-level expert work or trial preparation.

        In agreeing to the settlement that they signed, the IPPs acknowledged their litigation risks.

As IPPs explained during the preliminary approval hearing:

        [T]his is not your prototypical case where you have got [the] benefit of guilty
        pleas. So there [are] risks involved there. And . . . all of the appeals that would
        follow even under the best case scenario likely would not have been resolved for
        years. So we weighed the benefits and risks of the case also with the time frame of
        getting recovery for our class. And with the uncertainties of the global pandemic
        and the financial situation and after hard-fought negotiation [we] reached what we
        thought was the best possible settlement for our proposed class.

Oct. 8, 2020, Prelim. Approval Hr’g Tr. at 9:21–10:7 (emphasis added); see also FED. R. CIV. P.

23(e)(2)(C)(i) (instructing courts to weigh a class settlement’s adequacy in light of “the costs, risks,

and delay of trial and appeal”).

        Despite the weakness of their case and the problems with their expert’s calculations, the

IPPs’ counsel secured a valuable settlement for the class. The settlement guarantees each class
Case 3:18-cv-00850-JAG Document 328 Filed 01/19/21 Page 6 of 16 PageID# 10992




member a minimum $25 recovery, even for those who purchased a single IMD—when nearly 70%

of Defendants’ IMDs were sold for $30 or less. ECF 297-1 at 43; ECF 200-2 at 14, Figure 1.

          Indeed, the settlement amount represents 9.5% of the damages that IPPs’ expert estimates,

which compares favorably to cases with far stronger evidence for antitrust claims—including

guilty pleas, consent decrees, government investigations or enforcement, and cooperating co-

conspirators:

          •   In re New Jersey Tax Sales Certificates Antitrust Litig., No. 12-1893 (MAS)(TJB),
              2016 WL 5844319, at *1, *9 (D.N.J. Oct. 3, 2016) (approximately 2.5% of the “best
              possible recovery,” where “several defendants” pled guilty);
          •   In re Polyurethane Foam Antitrust Litig., 168 F. Supp. 3d 985, 1001 (N.D. Ohio 2016)
              (7% of the highest damages estimate, where multiple defendants pled guilty1);
          •   In re Pool Prod. Distrib. Mkt. Antitrust Litig., No. MDL 2328, 2015 WL 4528880, at
              *2, *14 (E.D. La. July 27, 2015) (8.5% of best-case damages, where the FTC entered
              into a consent decree with the defendants);
          •   In re Catfish Antitrust Litig., 939 F. Supp. 493, 498 (N.D. Miss. 1996) (less than 9% of
              estimated damages, where defendants were identified as co-conspirators to a price-
              fixing scheme in a criminal case2);
          •   In re Namenda Direct Purchaser Antitrust Litig., 462 F. Supp. 3d 307, 315 (S.D.N.Y.
              2020) (approximately 10% of highest damages estimate, where the New York Attorney
              General obtained an injunction for the same anticompetitive conduct3);
          •   In re Air Cargo Shipping Servs. Antitrust Litig., No. 06-MD-1775 (JG)(VVP), 2009
              WL 3077396, at *9 (E.D.N.Y. Sept. 25, 2009) (approximately 10.5% of estimated




1
 See U.S. Dep’t of Justice, Three Foam Manufacturers Plead Guilty in Price Fixing Scheme, June
27, 2014, https://www.justice.gov/opa/pr/three-foam-manufacturers-plead-guilty-price-fixing-
scheme (last visited Jan. 19, 2021).
2
    See In re Catfish Antitrust Litig., 826 F. Supp. 1019, 1023 n.3 (N.D. Miss. 1993).
3
 See N.Y. State Office of the Attorney General, A.G. Schneiderman Announces Resolution Of
Lawsuit That Protected Alzheimer’s Patients From Anticompetitive Tactic Aimed At Maintaining
Higher Drug Prices, Nov. 25, 2015, https://ag.ny.gov/press-release/2015/ag-schneiderman-
announces-resolution-lawsuit-protected-alzheimers-patients (last visited Jan. 19, 2021).
Case 3:18-cv-00850-JAG Document 328 Filed 01/19/21 Page 7 of 16 PageID# 10993




           damages, where multiple defendants pled guilty to a world-wide conspiracy to fix
           prices4);
       •   Vista Healthplan, Inc. v. Cephalon, Inc., No. 2:06-cv-1833, 2020 WL 1922902, at *3,
           *21, *30 (E.D. Pa. Apr. 21, 2020) (11.5% of best possible recovery, where FTC settled
           with the defendant for the same claims);
       •   Nichols v. SmithKline Beecham Corp., No..00-6222, 2005 WL 950616, at *16 (E.D.
           Pa. Apr. 22, 2005) (9–14% of estimated damages, where FTC investigated antitrust
           violations5).

       Any comparison to the raw amount of the DPP settlement also does not support withdrawal.

Indirect purchaser classes often receive smaller settlements than their direct purchaser

counterparts. Compare In re Packaged Ice Antitrust Litig., No. 08-MD-01952, 2011 WL 717519,

at *2 (E.D. Mich. Feb. 22, 2011), No. 08-MDL-01952, 2011 WL 6209188, at *3 (E.D. Mich. Dec.

13, 2011), No. 08-MDL-01952, 2012 WL 5493613, at *1 (E.D. Mich. Nov. 13, 2012) (direct

purchasers $26.75 million) with In re Packaged Ice Antitrust Litig., 322 F.R.D. 276, 280, 294 (E.D.

Mich. 2017) (indirect purchasers $7.35 million, which is 27% of DPP settlement); see also In re

First Databank Antitrust Litig., 205 F.R.D. 408, 411–12 (D.D.C. 2002) (direct purchasers $24

million; indirect purchasers $2.9 million, which is 12.1% of DPP settlement); In re Polyurethane

Foam Antitrust Litig., 168 F. Supp. 3d 985, 1001 (N.D. Ohio 2016) (direct purchasers $433.1

million;6 indirect purchasers $151.25 million, which is 34.9% of DPP settlement); In re Domestic

Drywall Antitrust Litig., No. 13-MD-2437, 2018 WL 999149, at *5 (E.D. Pa. Feb. 21, 2018) (direct




4
  See In re Air Cargo Shipping Servs. Antitrust Litig., No. 06-MD-1175 (JG)(VVP), 2014 WL
7882100, at *4 (E.D.N.Y. Oct. 15, 2014), report and recommendation adopted, No. 06-MD-1775
(JG)(VVP), 2015 WL 5093503 (E.D.N.Y. July 10, 2015).
5
  See Melody Petersen, U.S. Looking at SmithKline Effort to Block Generic Drug, N.Y. TIMES,
Dec. 7, 2000, https://www.nytimes.com/2000/12/07/business/us-looking-at-smithkline-effort-to-
block-generic-drug.html (last visited Jan. 19, 2021).
6
   See In Re Polyurethane Foam Antitrust Litigation, Frequently Asked Questions,
http://www.flexiblepolyurethanefoamsettlement.com/faq (last visited Jan. 19, 2021).
Case 3:18-cv-00850-JAG Document 328 Filed 01/19/21 Page 8 of 16 PageID# 10994




purchasers $190.67 million;7 indirect purchasers $16.95 million, which is 8.9% of DPP

settlement). Here, IPPs’ settlement amount of $19.5 million represents roughly 35% of the initial

DPP settlement amount of $56 million. Given that IPPs face additional risks—e.g., specific state-

law defenses, difficulties in proving damages and establishing that they were not passed on, and

challenges maintaining an ascertainable class—IPPs’ settlement is a fair and reasonable amount

that appropriately reflects the strength of their case.

        In short, the settlement agreement IPPs negotiated and signed with Defendants remains

fair, reasonable, and adequate. That is especially so in light of all risks to IPPs’ ability to recover

their alleged damages (or even a portion of them); IPP counsel’s understanding of those risks

before they finalized the settlement; and settlement agreements in comparable cases.

II.     The Court Should Not Permit IPPs to Withdraw from the Settlement.

        Defendants acknowledge the Court’s responsibility to ensure that the final settlement is

fair, reasonable, and adequate. FED. R. CIV. P. 23(e). For the reasons explained above, Defendants

believe that—as the IPPs previously represented to the Court to obtain preliminary approval—the

settlement meets that standard. Defendants will be prepared to demonstrate that at the final

approval hearing. In the meantime, however, the Court should not pretermit the settlement process

in advance of that hearing.

        As an initial matter, although the Court itself has responsibility for ensuring the fairness of

the final settlement, the IPPs themselves have no general right to unilaterally withdraw from their

agreement. In re Syncor ERISA Litig., 516 F.3d 1095, 1100 (9th Cir. 2008) (“[T]he requirement

that the district court approve a class action settlement does not affect the binding nature of the


7
   See In Re: Domestic Drywall Antitrust Litigation, Frequently Asked Questions,
http://www.drywalldirectpurchaserlitigation.com/frequently-asked-questions.aspx (last visited
Jan. 19, 2021).
Case 3:18-cv-00850-JAG Document 328 Filed 01/19/21 Page 9 of 16 PageID# 10995




parties’ agreement.”); see also Haggart v. United States, 131 Fed. Cl. 628, 639–40 (2017) (A

“court’s review and approval of a class action settlement agreement calling for an award of

damages does not affect the legality or binding nature of that agreement.”). As a matter of law,

parties to a settlement are bound by its terms.        “Under Virginia law, which governs the

interpretation and construction of the Settlement Agreement, when the terms of a contract are clear

and unambiguous, a court is required to construe the terms according to the plain

meaning.” Heritage Disposal & Storage, L.L.C. v. VSE Corp., No. 1:15-cv-1484 (AJT/MSN),

2017 WL 361547, at *6 (E.D. Va. Jan. 24, 2017); Settlement Agreement, ECF 226-1, at ¶ 58

(selecting Virginia choice of law).

       The settlement agreement here does not permit rescission under the present circumstances.

Quite the opposite: It unequivocally requires IPPs to “make reasonable best efforts to take actions

to effectuate this Settlement Agreement and . . . promptly seek and obtain the Court’s preliminary

and Final Approval.” Id. ¶¶ 23, 27; see also Bradley v. Am. Household Inc., 378 F.3d 373, 380

(4th Cir. 2004) (“Motions to enforce settlement agreements draw upon standard contract

principles.”). As the settlement’s recitals demonstrate, IPPs exhaustively scrutinized this case

through pre-suit investigation and extensive discovery and, with all of that information,

“concluded that a settlement with Defendants according to the terms set forth below is fair,

reasonable, adequate, and in the best interest of Plaintiffs and the Settlement Class Members.”

Settlement Agreement at 2.

       Nothing that has happened since then justifies cancelling IPPs’ contractual obligations. In

its recent Opinion saying it would grant preliminary approval, the Court ordered the parties to

publicly disclose the expert reports they filed in support of and opposition to the motion for class

certification. ECF 298 at 13. Recognizing that public disclosure of the previously sealed expert
Case 3:18-cv-00850-JAG Document 328 Filed 01/19/21 Page 10 of 16 PageID# 10996




 reports was a new requirement for approval, the Court asked the parties whether they wished to

 continue with the settlement approval as revised.8 Id. The IPPs, however, do not claim that public

 disclosure of expert reports provides any basis to withdraw from the settlement. Instead, IPPs

 evidently wish to withdraw from the settlement because they have reassessed their litigation risk

 based on the Court’s comments in its December Opinion, but not based on any new law or

 facts. IPPs assume that after careful consideration of the parties’ submissions supporting their

 settlement, the Court will deny final settlement approval. IPPs further contend that mere

 possibility not only relieves them of their contractual duty to seek final approval—but also means

 that they should be allowed to revoke their preliminary approval motion, which the Court already

 said it would grant.

        IPPs’ position has no basis in the law. IPPs’ brief in support of withdrawal cites no

 authority justifying rescission, and their oblique allusions to future objections do not substitute for

 missing citations. The governing law is straightforward: A change in perceived litigation risk does

 not allow counsel to renege on their agreement. See, e.g., Swift v. Frontier Airlines, Inc., 636 F.

 App’x 153, 154–55 (4th Cir. 2016) (“Having second thoughts about the results of a valid settlement

 agreement does not justify setting aside an otherwise valid agreement.”); Sheng v. Starkey Labs.,

 Inc., 117 F.3d 1081, 1084 (8th Cir. 1997) (party cannot avoid settlement agreement when it

 subsequently learned that judge already drafted ruling in its favor because the party “knew it had

 a dispositive motion pending, and yet chose the certainty of settlement rather than the gamble of a

 ruling on its motion”); Anita Founds., Inc. v. ILGWU Nat’l Ret. Fund, 902 F.2d 185, 189–90 (2d

 Cir. 1990) (settlement struck amid uncertainty “cannot be successfully attacked” based solely on



 8
  With the exception of the disclosure of individuals’ phone numbers and personnel records,
 Defendants have withdrawn all sealing requests and related appeals.
Case 3:18-cv-00850-JAG Document 328 Filed 01/19/21 Page 11 of 16 PageID# 10997




 “subsequent resolution of the uncertainty”); Ehrheart v. Verizon Wireless, 609 F.3d 590, 595–96

 (3d Cir. 2010) (“The choice to settle implicitly acknowledges calculated risks and . . . reflects the

 deliberate decision of both parties to opt for certainty in terminating their litigation. We will not

 relieve a party of that decision because hindsight reveals that its decision was . . . probably

 wrong.”); In re Syncor ERISA Litig., 516 F.3d at 1100–02 (district court improperly entered

 summary judgment for defendants after the parties reached a settlement but did not justify avoiding

 settlement on the parties’ agreed-upon terms); Schumacher v. SC Data Ctr., Inc., No. 2:16-cv-

 04078-NKL, 2016 WL 7007539, at *2 (W.D. Mo. Nov. 29, 2016) (declining to allow party to back

 out of settlement following a Supreme Court opinion relevant to plaintiff’s standing in the case).

 This is especially true when the plaintiffs are represented by seasoned counsel who understood the

 risks to their case when they negotiated and entered into the settlement agreement and also

 understood that either party could receive favorable or unfavorable rulings had the case not settled.

 IPPs’ counsel made an affirmative, informed decision to resolve this litigation rather than take

 those risks. They have no legal right to avoid their settlement obligations now.

        That rule comports with the “strong presumption in favor of voluntary settlement

 agreements,” which is “especially strong in class actions and other complex cases where

 substantial judicial resources can be conserved by avoiding formal litigation.” See Ehrheart, 609

 F.3d at 594–95 (marks and citation omitted); ABKCO Music, Inc. v. Harrisongs Music, Ltd., 722

 F.2d 988, 997 (2d Cir. 1983) (“[C]ourts favor the policy of encouraging voluntary settlement of

 disputes.”). Indeed, if parties were allowed to rescind settlement based on a perceived change in

 circumstances, “the settlement process would become meaningless since either party to a class

 action settlement (or any other type of settlement that requires court approval) could back out of
Case 3:18-cv-00850-JAG Document 328 Filed 01/19/21 Page 12 of 16 PageID# 10998




 an agreement at any time before court approval and avoid any legal repercussions for breaching

 the earlier offer and acceptance.” Ehrheart, 609 F.3d at 594.

        As a result, IPPs cannot avoid their binding contractual obligation to seek approval of the

 settlement. It does not matter that IPPs now believe the Court looks more favorably on their case

 than they guessed at the time of the settlement. Uncertainty about a decision-maker’s ultimate

 thinking always informs a party’s decision about whether and when to settle. Learning that the

 Court has formed tentative views of the case, based on the parties’ submissions to date, does not

 constitute a changed circumstance. In any case, the premise of the IPPs’ argument is wrong: The

 Court has made clear that it has not prejudged the matter of final settlement approval. To the

 contrary, the Court expressly acknowledged that “the parties may know of evidence or legal

 arguments that undercut the strength of the plaintiffs’ case[].” ECF 298 at 13.

        Although IPPs claim that the costs of sending notice for a settlement that might not be

 finally approved would be deducted from the class’s recovery, ECF 326 at 2–3, that is not correct.

 The Settlement Agreement is clear that it is Defendants, and not the class, that bear the financial

 risk for notice dissemination in the event final approval is not granted. Settlement Agreement,

 ECF 226-1, at ¶ 33 (“The notice and administration expenses (up to the maximum of $1 million

 ($1,000,000)) are not recoverable by Defendants if this Settlement does not receive Final

 Approval . . . .”) (emphasis added).

        In short, the IPPs should proceed as both the settlement and the law provide: The parties

 should notify the class (at Defendants’ expense), inform the Court and class members of the

 justifications for settlement, and move for final approval. See Settlement Agreement ¶ 26. As

 IPPs point out, they are fiduciaries to the proposed class, as they were when they agreed to that

 settlement. In carrying out their duty to the class, IPP counsel must weigh the benefits of the
Case 3:18-cv-00850-JAG Document 328 Filed 01/19/21 Page 13 of 16 PageID# 10999




 proposed settlement, which the Court noted “does not amount to a nominal payment,” ECF 289 at

 13, against the risk that the class may recover far less or even nothing if trial and appeal do not

 proceed as hoped. And even if IPPs ultimately obtain a similar or larger recovery for the class

 than the current settlement agreement provides, it will come only after they expend far more time

 and resources, including substantially more attorneys’ and expert fees. IPP counsel weighed those

 risks and benefits, and in doing so obtained a favorable settlement for the class members. The

 Court should hold them to it and evaluate the settlement again at the final-approval stage as Rule

 23 contemplates.

                                          CONCLUSION

        IPPs’ settlement with Defendants is “fair, reasonable, and adequate” and the “best possible

 settlement for [the] proposed class.” Mot. for Prelim. Approval, ECF 225, at 8–9; Oct. 8, 2020,

 Prelim. Approval Hr’g Tr. at 10:1–7. Against the very real possibility that continued litigation

 might result in a reduced recovery, or even no recovery for the class, IPP counsel should honor

 their contractual obligations to support the substantial settlement that they achieved.



 January 19, 2021                                      Respectfully submitted,
                                                       MASONITE CORPORATION

                                                       By: /s/ Lynn K. Brugh, IV
                                                       Lynn K. Brugh, IV
                                                       Virginia State Bar No. 36778
                                                       Counsel for Defendant
                                                       WILLIAMS MULLEN
                                                       200 South 10th Street, Suite 1600
                                                       Richmond, Virginia 23219
                                                       Telephone: (804) 420-6442
                                                       Facsimile: (804) 420-6507
                                                       lbrugh@williamsmullen.com

                                                       Calvin W. Fowler, Jr., VSB No. 27982
                                                       Brendan O’Toole, VSB No. 71329
                                                       Gregory Crapanzano, VSB No. 93044
Case 3:18-cv-00850-JAG Document 328 Filed 01/19/21 Page 14 of 16 PageID# 11000




                                         WILLIAMS MULLEN
                                         200 South 10th Street, Suite 1600
                                         Richmond, Virginia 23219
                                         Telephone: (804) 420-6000
                                         Facsimile: (804) 420-6507
                                         wfowler@williamsmullen.com
                                         botoole@williamsmullen.com
                                         gcrapanzano@williamsmullen.com

                                         Nathan P. Eimer (admitted pro hac vice)
                                         Vanessa G. Jacobsen (admitted pro hac
                                         vice)
                                         Benjamin Waldin (admitted pro hac vice)
                                         EIMER STAHL LLP
                                         224 S. Michigan Avenue, Suite 1100
                                         Chicago, IL 60604
                                         Telephone: (312) 660-7600
                                         Facsimile: (312) 692-1718
                                         neimer@eimerstahl.com
                                         vjacobsen@eimerstahl.com
                                         bwaldin@eimerstahl.com

                                         JELD-WEN, INC.

                                         By: /s/ Seth A. Schaeffer
                                         Richard Cullen (VA Bar No. 16765)
                                         Brian C. Riopelle (VA Bar No. 36454)
                                         Seth A. Schaeffer (VA Bar No. 74509)
                                         MCGUIREWOODS LLP
                                         Gateway Plaza
                                         800 East Canal Street
                                         Richmond, Virginia 23219
                                         Phone: (804) 775-1000
                                         Fax: (804) 775-1061
                                         rcullen@mcguirewoods.com
                                         briopelle@mcguirewoods.com
                                         sschaeffer@mcguirewoods.com

                                         James H. Mutchnik (admitted pro hac vice)
                                         KIRKLAND & ELLIS LLP
                                         300 North LaSalle
                                         Chicago, IL 60654
                                         Telephone: (312) 862-2000
                                         Facsimile: (312) 862-2200
                                         jmutchnik@kirkland.com
Case 3:18-cv-00850-JAG Document 328 Filed 01/19/21 Page 15 of 16 PageID# 11001




                                         Craig S. Primis (admitted pro hac vice)
                                         Katherine R. Katz (admitted pro hac vice)
                                         Matthew S. Owen (admitted pro hac vice)
                                         Tracie Lynn Bryant (admitted pro hac vice)
                                         KIRKLAND & ELLIS LLP
                                         1301 Pennsylvania Avenue N.W.
                                         Washington, DC 20004
                                         Tel: (202) 389-5000
                                         Fax: (202) 389-5200
                                         cprimis@kirkland.com
                                         katherine.katz@kirkland.com
                                         matt.owen@kirkland.com
                                         tracie.bryant@kirkland.com
Case 3:18-cv-00850-JAG Document 328 Filed 01/19/21 Page 16 of 16 PageID# 11002




                                    CERTIFICATE OF SERVICE

         I hereby certify that on January 19, 2021, I electronically filed the foregoing with the

 Clerk of the Court using the CM/ECF system, which will automatically e-mail notification of such

 filing to all counsel of record.

         To the best of my knowledge, there are no other attorneys or parties who require service

 by U.S. Mail.


                                                 /s/ Lynn K. Brugh, IV
                                                 Lynn K. Brugh, IV
                                                 Virginia State Bar No. 36778
                                                 Counsel for Defendant
                                                 WILLIAMS MULLEN
                                                 200 South 10th Street, Suite 1600
                                                 Richmond, Virginia 23219
                                                 Telephone: (804) 420-6442
                                                 Facsimile: (804) 420-6507
                                                 lbrugh@williamsmullen.com
